DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 04/08/2021 have been fully considered but they are not persuasive. 	Applicant argues that Lee fails to disclose “wherein the shortcut command phrase is shorter relative to configurations of the multiple command phrases that would otherwise trigger performance of the multiple actions”, as set forth in independent claim 1.	Regarding applicant’s arguments, the examiner respectfully disagrees. The examiner contends that in the example of Lee in p. 0086-0087, Lee discloses the execution of a shortcut command “it’s cold” that corresponds to multiple control processes that would otherwise require multiple command phrases to execute. The examiner contends that one of ordinary skill in the art would know that without a shortcut command, the actions of “turning on hot wires of the seats” and “setting an air conditioner temperature to 29° C” would require multiple command phrases to perform each action. Thus the shortcut command phrase “it’s cold” permits the user to simply say said shortcut command phrase to perform the multiple mentioned actions.	Applicant argues that Jung fails to disclose "causing the automated assistant application to store a command phrase, corresponding to the first spoken command phrase, in association with the multiple actions identified in the one or more second spoken command phrases, .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US PG Pub 20160240189) in view of Gruber (US PG Pub 20130275164).	As per claim 1, Lee discloses a method implemented by one or more processors, the method comprising:	receiving multiple command phrases at an automated assistant interface of a computing device, wherein the multiple command phrases are processed, as input data, by an automated assistant application that is accessible to the computing device (Lee; Fig. 5, items 511; p. 0062-0064 – receive speech input from user; p. 0084 - a first shortcut instruction that corresponds to a front part of the voice command "Let's stop at a gas station and go home" and a second shortcut instruction that corresponds to a back part of the voice command both may be searched for); 	identifying, using the input data, multiple actions to be performed by the automated assistant application (Lee; Fig. 5, items 511-512; p. 0062-0064 – recognize voice command from  rejected under 35 U.S.C. 103 as being unpatentable over Lee (US PG Pub 20160240189) in view of Gruber and further in view of Jung (US PG Pub 20090299751).	As per claim 5, Lee discloses the method of claim 1, wherein receiving the shortcut command phrase includes receiving multiple shortcut command phrases (Lee; p. 0088 – .
Claims 7-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US PG Pub 20160240189) in view of Jung (US PG Pub 20090299751).	As per claim 7, Lee discloses a system, comprising: 	one or more processors (Lee; Fig. 3, items 110 & 190; p. 0046-0049 – speech recognition unit and voice controller are processors that recognize speech and control other devices based on the recognized speech); and 	memory configured to store instructions that, when executed by the one or more processors (Lee; Fig. 3, item 160; p. 0046 - a storage unit 160 configured to store data necessary to operate the vehicle), cause the one or more processors to perform steps that include: 	receiving a first spoken command phrase provided by a user at an assistant interface, the assistant interface associated with an automated assistant application that is accessible to the one or more processors (Lee; Fig. 5, items 511; p. 0062-0064 – receive speech input from user); 	determining whether the first spoken command phrase is unrecognized by the automated assistant application, at least based on whether there is an absence of correlation between the first spoken command phrase and one or more spoken command phrases available to the automated assistant application (Lee; p. 0092 – search of shortcut instruction .
As per claim 15, Lee discloses the non-transitory computer-readable medium of claim 14, wherein the automated assistant interface is an audio interface (Lee; p. 0064 - In response to receiving the speech input, the voice receiving unit 60 may be configured to convert the input speech into an electric signal and output the electric signal (audio interface)), and the multiple actions include causing an audible output to be provided from the computing device (Lee; Fig. 5, items 511-512; p. 0062-0064 – recognize voice command from speech of the user; p. 0065 – repeating speech input when correction icon “No” (Fig. 7) is selected).	As per claim 16, Lee discloses the non-transitory computer-readable medium of claim 14, wherein the steps further include: causing an assistant teaching agent application to identify the storage entry and provide command data to the automated assistant application, wherein the command data identifies the supplemental command phrase (Lee p. 0088-0091 – when command is uttered  “Let's go home” and the destination (slot value) of “home” has been set for that command as it is set on p. 0066-0072, then the navigation application will execute the order with the slot value of “home”).
As per claim 17, Lee discloses the non-transitory computer-readable medium of claim 14, wherein the one or more actions includes providing a web query to a remote server that hosts a website (Lee; p. 0090 - a control instruction of a first control process that corresponds .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rodrigo A Chavez whose telephone number is (571)270-0139.  The examiner can normally be reached on Monday - Friday 9-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on 5712727602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/RODRIGO A CHAVEZ/Examiner, Art Unit 2658

/RICHEMOND DORVIL/Supervisory Patent Examiner, Art Unit 2658